DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7, 9, 17, 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.
Currently claims 1-4, 8, 10-16 are elected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the piezoelectric single crystal".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art rejection, claim 12 is read as a dependent claim of claim 11 for proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto JP H09-232908A cited in IDS dated 7/13/18.
1.	Morimoto discloses an elastic wave device (Fig. 8), comprising: 
a piezoelectric substrate (49); 
a first elastic wave element (41) disposed on the piezoelectric substrate and including at least one first interdigital transducer electrode (41a) and a first reflector (41c) at one side portion in a propagation (horizonal) direction of the elastic waves; and
a second elastic wave element (43) disposed on the piezoelectric substrate and including at least second interdigital transducer electrode (43a) and a second reflector (43c) at one side portion in the propagation direction of the elastic waves; wherein
the first reflector and the second reflector are disposed side by side in the propagation direction of elastic waves (see Fig. 8); and
the elastic wave device further include a reflection member (61) between the first and second reflectors, the reflection member reflecting elastic waves in at least a direction different from the propagation direction of the elastic waves (see Fig. 9 on waves 53, 54).
2.	Morimoto discloses a plurality of reflection members (61) are arranged with no gap therebetween in the propagation direction of elastic waves (Fig. 8; item 61 cover the top to bottom of the whole propagation direction).
8.	Morimoto discloses the reflection member has a rectangular or substantially rectangular shape when viewed in plan view (each of item 61  is substantially rectangular shape arranged diagonally).
10.	Morimoto discloses a direction in which a long side of the rectangular or substantially rectangular reflection member extends is inclined 45 degrees plus or minus 25 degrees from the propagation direction of elastic waves when viewed in plan view (Fig. 8; item 61 shown as diagonally arranged, thus substantially 45 degrees; [0070]).
13.	Morimoto discloses the at least one first interdigital transducer electrode and the at least one second interdigital transducer electrode are made of Al (aluminum), Ti, Ag, Cu (copper), Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W ([0064]).
14.	Morimoto discloses the first reflector and the second reflector are made of Al (aluminum), Ti, Ag, Cu (copper), Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W ([0064]).
15.	Morimoto discloses the reflection member are made of Al (aluminum), Ti, Ag, Cu, Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W ([0064]).
16.	Morimoto discloses each of the plurality of reflection members has a same or substantially a same shape and size (Fig. 8; item 61, substantially rectangular shape and similar width/size).
Claims 1-4, 8, 10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue US 7,078,989.
1.	Inoue discloses an elastic wave device (Fig. 20), comprising: 
a piezoelectric substrate (10); 
a first elastic wave element (1001) disposed on the piezoelectric substrate and including at least one first interdigital transducer electrode and a first reflector (left part of item 70A) at one side portion in a propagation (horizonal) direction of the elastic waves; and
a second elastic wave element (1002) disposed on the piezoelectric substrate and including at least second interdigital transducer electrode and a second reflector (right part of item 70A) at one side portion in the propagation direction of the elastic waves; wherein
the first reflector and the second reflector are disposed side by side in the propagation direction of elastic waves (left and right portion of item 70A); and
the elastic wave device further include a reflection member (center portion of item 70A; each of the diagonal grating electrodes 71) between the first and second reflectors, the reflection member reflecting elastic waves in at least a direction different from the propagation direction of the elastic waves (Col. 10 lines 43-47).
2.	Inoue discloses a plurality of reflection members (71) are arranged with no gap therebetween in the propagation direction of elastic waves (Fig. 20; item 71 cover the top to bottom of the whole propagation direction).
3.	Inoue discloses the plurality of reflection members (71) are disposed in a single row in a direction (vertical) crossing the propagation direction of elastic waves (Fig. 20; the center portion of item 71A is read as one vertical row with a plurality of diagonal grating electrodes arranged therein).
4.	Inoue discloses the direction (vertical) crossing the propagation direction of elastic waves is perpendicular or substantially perpendicular to the propagation direction (horizontal) of elastic waves.
8.	Inoue discloses the reflection member has a rectangular or substantially rectangular shape when viewed in plan view (each of item 71A is substantially rectangular shape arranged diagonally).
10.	Inoue discloses a direction in which a long side of the rectangular or substantially rectangular reflection member extends is inclined 45 degrees plus or minus 25 degrees from the propagation direction of elastic waves when viewed in plan view (Fig. 20; item 71A shown as diagonally arranged, thus substantially 45 degrees).
16.	Inoue discloses each of the plurality of reflection members has a same or substantially a same shape and size (Fig. 20; item 71A, substantially rectangular shape and similar width/size).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue US 7,078,989 in view of Tsuzuki US 9,518,863.
11.	Inoue does not explicitly disclose the piezoelectric substrate (10) is made of a piezoelectric single crystal.
	Tsuzuki discloses elastic wave device (Fig. 4) comprising a piezoelectric substrate (202) made of a piezoelectric single crystal substrate (Col. 5 lines 44-49).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the piezoelectric substrate as a piezoelectric single crystal substrate.  The modification is obvious because Inoue is silent on the type of piezoelectric substrate being used, any art recognized piezoelectric substrate, such as a piezoelectric single crystal substrate of Tsuzuki, would have been useable thereof.
12.	Inoue does not disclose the piezoelectric single crystal is LiTaO3 or LiNbO3.	Tsuzuki discloses the piezoelectric single crystal is a lithium niobate-based piezoelectric substrate (LiNbO3), a lithium tantalite-based piezoelectric substrate (LiTaO3) (Col. 5 lines 44-49).
As a consequence of the combination of claim 11, the piezoelectric single crystal is LiTaO3 or LiNbO3.
13.	Inoue does not explicitly disclose the at least one first interdigital transducer electrode and the at least one second interdigital transducer electrode are made of Al, Ti, Ag, Cu, Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W.
	Tsuzuki discloses an elastic wave device (Fig. 14A) comprising IDT electrodes (231, etc.) made of aluminum (Al), copper (Cu), silver (Ag), gold, titanium (Ti), tungsten (W), platinum (Pt), molybdenum, or chromium, or an alloy composed mainly of any of these metals, or a laminated structure of these metals (Col. 5 lines 56-61).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the at least one first interdigital transducer electrode and the at least one second interdigital transducer electrode of Al, Ti, Ag, Cu, Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W.  The modification is obvious because Inoue is silent on the type of materials used for the electrodes, any art recognized electrode materials, such as the ones (Al, Ti, etc.) of Tsuzuki, would have been useable thereof.
14.	Inoue does not explicitly disclose the first reflector and the second reflector are made of Al, Ti, Ag, Cu, Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W.
	Tsuzuki discloses an elastic wave device (Fig. 14A) comprising reflectors (281, etc.) made of aluminum (Al), copper (Cu), silver (Ag), gold, titanium (Ti), tungsten (W), platinum (Pt), molybdenum, or chromium, or an alloy composed mainly of any of these metals, or a laminated structure of these metals (Col. 8 line 67 – Col. 9 line 5).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first reflector and second reflector of Al, Ti, Ag, Cu, Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W.  The modification is obvious because Inoue is silent on the type of materials used for the reflectors, any art recognized reflectors materials, such as the ones (Al, Ti, etc.) of Tsuzuki, would have been useable thereof.
15.	Inoue does not explicitly disclose the reflection member are made of Al, Ti, Ag, Cu, Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W.
	Tsuzuki discloses an elastic wave device (Fig. 14A) comprising reflectors (281, etc.; also read as reflection member) made of aluminum (Al), copper (Cu), silver (Ag), gold, titanium (Ti), tungsten (W), platinum (Pt), molybdenum, or chromium, or an alloy composed mainly of any of these metals, or a laminated structure of these metals (Col. 8 line 67 – Col. 9 line 5).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the reflection member of Al, Ti, Ag, Cu, Pt, or W or an alloy of Al, Ti, Ag, Cu, Pt, or W.  The modification is obvious because Inoue is silent on the type of materials used for the reflection member, any art recognized reflection materials, such as the ones (Al, Ti, etc.) of Tsuzuki, would have been useable thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843